DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 	Applicant’s response filed August 16, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-8, 14-22 and 24 are currently pending.  Claims 8, 14 and 24 are amended.  Claims 9-13 and 23 are cancelled.  Claims 1-8 are withdrawn.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Rejection Withdrawn
RE: Rejection of Claims 14-20 and 23-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
As to claims 14-20, claim 14 has been amended to recite the following phrase:
“…made of a material that is incompatible with the adherence of the stem cells to the side walls and bottom wall …”
Applicant’s amendment clarifies that the material used to make/fabricate the culture chamber side walls and bottom wall is material that is incompatible with the adherence of the stem cells to the side walls and the bottom wall. That is, the material comprising the side walls and bottom wall of the culture chamber is a cell-nonadherent material, i.e. prevents adherent growth of cells on the side walls and bottom wall of the culture chamber.
Thus, the amendment submitted August 16, 2022 obviates the previous rejection of claims 14-20.

As to claims 23-24, it is noted that claim 23 has been cancelled. Claim 24 has been amended to now depend directly from claim 14.  The amendment to claims 23 and 24 obviates the previous rejection of record.

It is noted; however, the amendment submitted August 16, 2022 has necessitated a new ground of rejection, as set forth below.

New ground of Rejection, necessitated by Amendment
Claims 14-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 has been amended to now recite the phrase “thermo-proofing”. This limitation renders claim 14 indefinite. 
 The term “thermo-proofing” in claim 14 is a relative term which renders the claim indefinite. The term “thermo-proofing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide any information about “thermo-proofing”, such as upper and lower temperature limits, or specific chemical agents that are thermally resistant that would define the boundaries of thermo-proofing.
Given the specification does not define what is meant by “thermo-proofing”, one of ordinary skill in the art would not understand the metes and bounds of the term.
Since each of claims 15-22 and 24 depend directly or indirectly from claim 14 they each inherit the deficiency thereof, and thus are rejected on the same basis.  
Appropriate correction is required. 

New ground of Rejection, necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended claim 14 to now require the step of “…preserving, storing or transporting the spheroids formed by the stem cells for least 7 days and without cryopreserving or thermo-proofing conditions…”
The limitation that the preserving, storing or transporting is without “thermo-proofing conditions” is not supported by the original disclosure; therefore, the limitation regarding “thermo-proofing conditions” is considered new matter. 
The original disclosure only discloses “cryopreservation has always been an indispensable method for storing and transporting cells” and “the study of the present disclosure shows that stem cells after forming spheroids are also tolerant to low temperature (e.g. room temperature) and are more viable than cells cultured in monolayers” (see specification paragraphs [0004] and [0101]).  The original disclosure does not comment on whether or not the preserving, storing or transporting is without “thermo-proofing conditions”.  Any negative limitation or exclusionary proviso must have basis in the original disclosure (MPEP 2173.05(i)).  
An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejections Withdrawn
RE: Rejection of Claims 14, 16, 18-19 and 21-23 under 35 U.S.C. 103 as being unpatentable over Rivron, in view of Razavi:
It is initially noted that claim 23 has been cancelled.
Applicant has amended claim 14 to now require the step of “…preserving, storing or transporting the spheroids formed by the stem cells for least 7 days and without cryopreserving or thermo-proofing conditions…”
Due to the claim amendment the rejection under 35 U.S.C. 103 has been withdrawn, however the amendment submitted August 16, 2022 has necessitated a new ground of rejection, as set forth below.


New ground(s) of Rejection, necessitated by Amendment
Claim(s) 14, 16, 18-19, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al., (Biomaterials 133 (2017) 275-286; see PTO-892) (“Jiang”), in view of Foty et al., (Journal of Visualized Experiments 51 (2011) pii: 2720, 4 pages; see PTO-892) (“Foty”), and further in view of Rivron et al., (US 2011/0171712, published July 14, 2011; previously cited) (“Rivron”), in view of Razavi et al., (U.S. Patent No. 7,037,580; previously cited) (“Razavi”).
Regarding claim 14, Jiang is directed to methods for preserving mesenchymal stem cells (MSCs) in spheroids (spheropreservation), wherein the spheroids are stored/preserved for longer than 7 days at temperatures ranging from 10°C to 37°C, as opposed to conventional storage and preservation using cryopreservation (Abstract; and second paragraph, left column, page 276).  Jiang teaches spheropreservation is as good as cryopreservation for MSC storage for 7 days, plus more convenient and economically efficient for long-distance transportation of MSCs (1. Results, fourth paragraph, right column, page 276).
Jiang specifically prepared the MSC spheroids using the hanging drop method according to Foty et al., (reference 14) (1. Results, 1.1 Spheroidal formation prolongs MSC survival under AC, first paragraph, left column, page 276). Foty teaches preparing the spheroids by adjusting the cell concentration to 2.5 x 106 cells/ml and placing 10 µl droplets of the MSC cell suspension onto the bottom of an inverted lid of a 60 mm tissue culture dish. The hanging drops are cultured at 37°C/5% CO2/95% humidity (1. Preparation of a Single Cell Suspension; 2. Formation of Hanging Drops, page 1 of 4).
Thus, Jiang’s method for preserving stem cells in spheroids places a stem cell suspension in at least one culture chamber of a device (60 mm tissue culture dish), the device having a substrate (inverted lid), the at least one chamber for suspension of a culture, thus meeting the limitation of claim 14.
Jiang teaches the MSC hanging drops seeded at a density of 2.5 x 106 cells/ml are cultured for 48 hours to form the spheroids (EMSCSp), which reads on “…for 24 to 48 hours so that the stem cells form spheroids…”, thus meeting the limitation of claim 14.
As to the limitation regarding the claimed range for the density of the stem cells, specifically a density of 0.5 x 106 to 2 x 106 cells/ml, it is noted Jiang’s method employs a cell density of 2.5 x 106 cells/ml.  It is apparent that the instantly claimed range of 0.5 x 106 to 2 x 106 cells/ml, is so close to Jiang’s cell density that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not "render the claims patentable" or, alternatively, that "a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a "slight” difference between the cell density used by Jiang, and the range disclosed in the present claim, it therefore would have been obvious to one of ordinary skill in the art that the cell density disclosed in the present claim is but an obvious variant of the amount used in Jiang’s method, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
As to the limitation “…preserving, storing or transporting the spheroids formed by the stem cells for least 7 days and without cryopreserving or thermo-proofing conditions…”, it is noted, as discussed above, Jiang’s EMSC spheroids are stored/preserved for 7-9 days at temperature ranging from 10°C to 37°C, without cryopreserving or thermo-proofing, and Jiang teaches the spheropreservation method is useful in cases where there is long-distance transportation from the MSC source, thus meeting the limitation of claim 14.
As to the limitation that the culture chamber has side walls and a bottom wall that are all made of a material that is incompatible with the adherence of the stem cells to the side walls and the bottom wall, it is noted that Jiang’s method employs a 60 mm tissue culture lid that has a bottom wall and side walls, wherein the spheroids hang (attached) to the bottom of the lid, thus Jiang’s culture chamber differs slightly from claim 14 in that the spheroids adhere to the bottom wall of the tissue culture lid.  However, Rivron is directed to the in vitro construction of cellular aggregates (spheroids) and their use in methods for producing 3D-tissue constructs in a modular way.
Rivron teaches that FIG. 7 illustrates spheroids prepared by culturing human mesenchymal stem cells (hMSCs) in a culture device made of PDMS, and comprising microwells.  The microwells are formed by a substrate on which the microwell material is deposited (substrate). The microwells (i.e. at least one culture chamber for suspension of a culture, at least one culture chamber has side walls and a bottom wall) were coated with 50 mg/ml BSA (material incompatible with stem cells to adhere to the side walls and the bottom wall, i.e. material that prevents cellular adhesion, thus promoting cell aggregation; see paragraph [0029]). The suspension of hMSCs were placed in the microwells (i.e. placing a stem cell suspension in at least one culture chamber of a device, the device having a substrate) and the hMSCs were allowed to aggregate into spheroids (i.e. method for preparing stem cell spheroids).  Paragraphs [0017], [0029] and [0054].   Thus, Rivron has established it was known that MSC spheroids could be prepared in a culture chamber having side walls and a bottom wall that are all made of a material that is incompatible with the adherence of the stem cells to the side walls and the bottom wall, thus promoting the formation of spheroids.
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious and would have had the knowledge to substitute Rivron’s culture chamber comprising side walls and a bottom wall that are all made of a material that is incompatible with the adherence of the stem cells to the side walls and the bottom wall, as the culture chamber in the method of Jiang since doing so would promote the formation of spheroids.
The person of ordinary skill in the art would have been motivated to use the non-adherent culture chamber, as taught by Rivron, for the predictable result of providing a culture chamber that is effective for promoting cell-cell contact, thus promoting spheroid formation.
The skilled artisan would have had a reasonable expectation of success in substituting the non-adherent culture chamber, for the tissue culture lid of Jiang because Rivron has shown that non-adherent culture chambers promote efficient spheroid formation.
Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
Further regarding claim 14, as to the limitation directed at plastic-packaging the culture chamber with aluminum foil. Although Jiang teaches covering the 6-well EMSC monolayer culture plate with plastic parafilm and covering with aluminum foil for 7-day storage, Jiang does not further teach covering the spheroid culture chamber. However, Razavi is directed to packaging multi-well plates (e.g. cell culture plates) and discloses a tamper evidence plastic sealing film that is used for packaging commercially available multi-well plates, wherein the sealing film comprises aluminum foil (column 1, lines 10-29 and lines 44-45; claims 1 and 2). Thus, Rivron has established it was well-known to package cell culture chambers with aluminum foil.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to package cell culture chambers with aluminum foil.
The person of ordinary skill in the art would have been motivated to modify the microwell culture device to include plastic-packaging the culture chamber with aluminum foil, as taught by Razavi, for the predictable result of successfully permitting preservation of the spheroids in a manner that provides tamper evidence as well as preventing spillage or evaporation of the samples, thus meeting the limitation of claim 14.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art with Razavi because each of these teachings are directed at the use of cell culture devices.	
Regarding claim 16, Rivron (paragraph [0054] and FIGs. 2 and 3) teaches the culture chamber comprises multiple microwells, which reads on “a plurality of recesses”, thus meeting the limitation of claim 16.
Regarding claim 18, it is noted, as set forth above regarding claim 16, Rivron renders obvious the bottom wall of the culture chamber has a plurality of recesses. 
Further regarding claim 18 and the limitation directed to the depth of the recesses, it is noted Rivron (paragraph [0017]) teaches the depth of the microwells can range from 100-1000 µm (i.e. 0.1 to 1 mm) (claimed range overlaps the prior art range).
  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 19, Rivron (paragraph [0054]; and FIGs. 2 and 3) teaches the culture chamber comprises multiple microwells, which reads on “the at least one culture chamber are more than one in number”, thus meeting the limitation of claim 19.
Further regarding claim 19 as to the limitations directed at the spacing between any adjacent two of the culture chambers and the culture chamber having a cubic structure with a length of 1.4-1.6 cm, a width of 1.4-1.6 cm and a depth of 0.4-0.6 cm, it is noted that Rivron (paragraphs [0021], [0026] and [0030]) teach the environmental conditions can be adjusted, such as the physical boundaries of the microwell can have a specific shape or dimension, thus altering the shape of the cell aggregates to include cuboidal shapes, which reads on “the at least one culture chamber has a cubic structure”.
As to the claimed dimensions, Rivron’s teaching at paragraph [0054] does not further teach the recited dimensions.  However, as discussed directly above, Rivron teaches the environmental/spatial conditions of the microwells can be adjusted to effect the shape or dimension (size) of the aggregated cells (spheroids). Rivron (paragraph [0021]) teaches the aggregates may vary in size and the size of the cellular aggregates is controlled by the spatial confinement (paragraphs [0025] and [0030]).  Although Rivron’s paragraph [0054] teaches microwell sizes of 200 µm diameter and 300 µm deep, Rivron (paragraph [0047]) teaches that the cellular aggregates can be self-assembled to produce constructs having dimensions ranging from 4 mm to 1.5 cm (FIG. 1).  Given that Rivron teaches producing microtissues, and the size of the microtissues is tunable (paragraph [0052]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ microwell chambers having the recited dimensions.
The person of ordinary skill in the art would have been motivated to modify the culture chamber to include microwell dimensions having a length of 1.4-1.6 cm, a width of 1.4-1.6 cm and a depth of 0.4-0.6 cm, for the predictable result of successfully forming larger cell aggregates thus reducing the number of cell aggregates required to produce desired tissue models or tissue implants (paragraph [0058]), thus meeting the limitation of claim 19.
One of ordinary skill would recognize that the microwell dimensions (spatial containment) can be optimized as a matter of routine experimentation.  Therefore, absent any teaching of criticality by the Applicant concerning the microwell dimensions, it would be obvious that one of ordinary skill in the art would recognize these parameters are result effective variables.  “[W[here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. “ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).
	Likewise, regarding the limitation directed at the spacing between any adjacent two of the culture chambers, although Rivron (paragraph [0017]) teaches the spacing can be 300 µm, Rivron’s FIG. 2 clearly illustrates the spacing between the adjacent microwells can be altered to include various spacing distances (paragraph [0052]).
Given that Rivron teaches cell aggregates can be formed from a variety of cell types and further assembled to produce heterogeneous tissue structures (paragraph [0021]), in the case of culturing multiple cell types in one multi-well assembly, one of ordinary skill in the art would be motivated to modify the culture chamber of Rivron to use a microwell assembly having increased spacing between the adjacent wells (i.e. spacing of 0.25 to 0.35 cm) in order to provide adequate spacing between the specific cell type spheroids thus avoiding cross-contamination upon harvesting, as well as having the increased spacing would also prevent cross-contamination of the variety of cell types upon seeding the microwells to commence aggregate formation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multi-well culture chambers wherein the spacing between adjacent wells is 0.25-0.35 cm.
One of ordinary skill would recognize that the spacing between adjacent microwells can be optimized as a matter of routine experimentation.  Therefore, absent any teaching of criticality by the Applicant concerning the microwell spacing, it would be obvious that one of ordinary skill in the art would recognize these parameters are result effective variables.  “[W[here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. “ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).
Regarding claim 21, it is initially noted that claim 21 depends directly from claim 14. Claim 14 recites the active step of placing a stem cell suspension in at least one culture chamber of a device. Claim 21 recites the phrase “wherein the stem cells are mesenchymal stem cells formed by differentiation of human pluripotent stem cells or mesenchymal stem cells separated from an adult tissue.” The limitation that the mesenchymal stem cells are ‘formed by differentiation of human pluripotent stem cells or mesenchymal stem cells separated from an adult tissue’, is directed to the manner in which the mesenchymal stem cells have been produced (i.e., formed by differentiation of human pluripotent stem cells or separated from an adult tissue), such a limitation is not an active step required by the method of preparing stem cell spheroids, but rather is a product-by-process limitation which defines the source of the mesenchymal stem cells.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed (i.e. mesenchymal stem cells), is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.                 
	In the instant case, the method by which the mesenchymal stem cells have been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the stem cells, rather mesenchymal stem cells from any source would appear to read on the claimed mesenchymal stem cells. If the product by process limitations are considered, the process imparts the feature of producing mesenchymal stem cells.  The resulting product has not changed or provided any distinct feature to the mesenchymal stem cells.  As such instant claims 21 is interpreted as product by process limitations.  
	It is additionally noted that both Jiang and Rivron teach forming spheroids from mesenchymal stem cells, thus meeting the limitation of claim 21.  Jiang specifically teaches the mesenchymal stem cells were formed by differentiation of CT3 human embryonic stem cells (1. Results, 1.1 Spheroidal formation prolongs MSC survival under AC, first paragraph, left column, page 276).
	Regarding claim 22, it is initially noted that claim 22 depends directly from claim 14. Claim 14 recites the active step of placing a stem cell suspension in at least one culture chamber of a device. Claim 22 recites the phrase “wherein the stem cells are mesenchymal stem cells formed by differentiation of human pluripotent stem cells or mesenchymal stem cells separated from an adult tissue selected from the group consisting of: bone marrow, fat, and umbilical cord and blood.” As discussed above regarding claim 21, the limitation that the mesenchymal stem cells are ‘formed by differentiation of human pluripotent stem cells or mesenchymal stem cells separated from an adult tissue selected from the group consisting of: bone marrow, fat, and umbilical cord and blood’, is directed to the manner in which the mesenchymal stem cells have been produced (i.e., formed by differentiation of human pluripotent stem cells or separated from an adult tissue selected from the group consisting of: bone marrow, fat, and umbilical cord and blood), such a limitation is not an active step required by the method of preparing stem cell spheroids, but rather is a product-by-process limitation which defines the source of the mesenchymal stem cells.  
If the product by process limitations are considered, the process imparts the feature of producing bone marrow-derived mesenchymal stem cells, fat-derived mesenchymal stem cells, umbilical cord-derived mesenchymal stem cells or blood-derived mesenchymal stem cells.  The resulting product, mesenchymal stem cells, has not changed or provided any distinct feature to the mesenchymal stem cells.  As such instant claims 22 is interpreted as product by process limitations.  
	Jiang and Rivron both teache seeding human mesenchymal stem cells to produce the spheroids, thus meeting the limitation of claim 22.
Regarding claim 24, as to the limitation “wherein the method further comprises digesting the spheroids formed by the stem cells into single cells by one or more enzymes before use”, it is noted that Jiang teaches dissociation of the transported spheroids prior to injection for MSC therapy in humans (1.6 AC-recovered MSC retains therapeutic effects in mouse colitis models, fifth full paragraph, left column, page 282). Jiang teaches enzyme dissociation using trypsin (3.3. Stem cell exposure to AC and subsequent recovery, pages 285-286).  Therefore, Jiang’s teaching meets the limitation of claim 24.

Claims 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, in view of Foty, Rivron and Razavi as applied to claims 14, 16, 18-19, 21-22 and 24 above, and further in view of Khine et al., (US 2012/0129208; previously cited) (“Khine”) and Jung et al., (Polymers for Advanced Technologies, Vol. 21, Issue 2, pages 135-138 (2009), Abstract; previously cited) (“Jung”).
	The teaching of Jiang, in view of Foty, Rivron and Razavi, is set forth above.
	Regarding claim 15, although Rivron (paragraph [0029]) teaches the microwell material comprises low cellular adhesion materials such as polyethylene glycol (PEG), PDMS or BSA (bovine serum albumin), thus promoting spheroid formation, Rivron does not further teach the material is selected from celluloid, polyvinyl chloride (PVC) or a natural resin.  However, Khine is also directed to spheroid culture systems using microwell culture chambers comprising a plurality of microwells (paragraphs [0006]-[0008]).  Like Rivron, Khine teaches the microwell arrays are made of elastomeric materials such as PDMS or polyethylene glycol, or alternatively using celluloid or polyvinyl chloride (paragraphs [0069]). Thus, Khine has established it was well-known to use non-adhesive materials such as celluloid and polyvinyl chloride in the preparation of three-dimensional spheroids.
	It is further noted that Jung (Abstract) teaches that PVC can be used to pattern cells since the cells do not adhere to un-modified PVC.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute celluloid or polyvinyl chloride (PVC), as the microwell material in the spheroid culture method of the cited prior art.
 The person of ordinary skill in the art would have been motivated to use celluloid or polyvinyl chloride, as taught by Khine and Jung, for the predictable result of providing a microwell material that promotes cell aggregation and spheroid formation.
	The skilled artisan would have had a reasonable expectation of success in substituting celluloid or polyvinyl chloride, for the PDMS or PEG of the cited prior art, because Khine has shown that, in addition to PDMS and PEG, celluloid and polyvinyl chloride are effective microwell materials that promote cell aggregation and spheroid formation. Therefore, one of ordinary skill in the art would recognize this as simply substituting one spheroid-promoting material for another useful for the same purpose.  Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
	Regarding claim 17, as set forth immediately above, Khine and Jung render obvious the material is celluloid or polyvinyl chloride.
Further regarding claim 17 and the limitation “the bottom wall of each of the at least one culture chambers has a plurality of recesses”, it is noted, as set forth above regarding claim 16, Rivron (paragraph [0054] and FIGs. 2 and 3) teaches the culture chamber comprises multiple microwells, which reads on “the bottom wall of each of the at least one culture chambers has a plurality of recesses”, thus meeting the limitation of claim 17.
Regarding claim 20, as to the limitations “the at least one culture chamber are more than one in number; spacing between any adjacent tow of the at least one culture chamber is 0.25-0.35 cm; and each of the at least one culture chamber has a cubic structure with a length of 0.14 to 1.6 cm, a width of 1.4-1.6 cm and a depth of 0.4 to 0.6 cm”, these limitations have been rendered obvious by the combined prior art, as discussed above regarding claim 19.
Further regarding claim 20 and the limitation “the material is at least one material selected from the group consisting of celluloid, polyvinyl chloride and natural resin”, this limitation has been rendered obvious for the reasons set forth immediately above regarding claim 15.

Response to Remarks/Amendments
Rejections under 35 USC 103:

It is initially noted the previous rejections of record have been withdrawn in view of the amendment submitted August 16, 2022.
As to Applicant’s remarks regarding the amended limitation now requiring the step of “…preserving, storing or transporting the spheroids formed by the stem cells for least 7 days and without cryopreserving or thermo-proofing conditions…”
Applicant asserts that the previously cited prior art fails to disclose such limitation, as discussed at Applicant’s remarks (pages 7-8), Applicant’s remarks have been carefully considered, but are not found persuasive in view of the new grounds of rejection set forth above, specifically addressing the amended limitation.

Conclusion
	No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/Primary Examiner, Art Unit 1633